           Case 1:20-cv-01786-DAD-JLT Document 10 Filed 02/11/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE AVALOS,                                    Case No. 1:20-cv-01786 DAD JLT

12                            Plaintiff,                ORDER CLOSING THE ACTION

13    v.                                                (Doc. 9)

14    GREENACRES FASTRIP INC., et al.,

15                            Defendants.

16

17             The plaintiff has filed a voluntary dismissal with prejudice under Federal Rules of Civil

18   Procedure Rule 41(a)(1(A)(1). (Doc. 9) Accordingly, the Clerk of Court is DIRECTED to close this

19   action.

20

21   IT IS SO ORDERED.

22         Dated:    February 11, 2021                       /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
